 



Exhibit 10.1
INTERCONTINENTALEXCHANGE, INC.
EMPLOYMENT AGREEMENT
FOR
SCOTT A. HILL
     This is an Employment Agreement entered into between
IntercontinentalExchange, Inc., a Delaware corporation, or “ICE”, and Scott A.
Hill, or “Executive”, the terms and conditions of which are as follows:
§ 1. TERM OF EMPLOYMENT
     1.1. Initial Term. Subject to the terms and conditions set forth in this
Employment Agreement, ICE agrees to employ Executive and Executive agrees to be
employed by ICE for an initial term of two (2) years, which initial term shall
start on May 14, 2007 and shall end on the second anniversary of such date. ICE
and Executive further agree that such initial term shall be subject to
extensions in accordance with the rules set forth in § 1.2.
     1.2. Extensions.
          (a) General Rule. The initial term of this Employment Agreement as set
forth in § 1.1 shall be extended every six (6) months so that the remaining term
of this Employment Agreement is never more than two (2) years or less than one
and one half (1 1/2) years unless ICE or Executive delivers written notice to
the other before the effective date of any such extension that there will be no
such extension, in which event there will be no extension and no further
extensions of such initial term.
(b) Effective Date for Extensions.
(1) First Effective Date. The first effective date for an extension described in
§ 1.2(a) shall be November 14, 2007.
(2) Second Effective Date. The second effective date for an extension described
in § 1.2(a) shall be May 14, 2008.
(3) Subsequent Effective Dates. Starting with the second effective date for an
extension described in § 1.2(a) there shall be two effective dates for
extensions in each year, one of which shall be the second effective date for
extensions or an anniversary of such date and the other of which shall be an
anniversary of the first effective date for extensions.
          (c) Extensions. If the initial term is extended on the effective date
for an extension under § 1.2(b), the extension shall be for period required to
extend the remaining term of this Employment Agreement to two (2) years.

 



--------------------------------------------------------------------------------



 



     1.3. Term. The initial term described in § 1.1 plus any extension of such
initial term under § 1.2 shall be referred to in this Employment Agreement as
the “Term”.
§ 2. TITLE, DUTIES AND RESPONSIBILITIES AND POWERS AND WORK SITE
     2.1. Title. Executive’s title initially shall be Senior Vice President,
Chief Financial Officer.
     2.2. Duties and Responsibilities and Powers. Executive’s duties and
responsibilities and powers shall be those commensurate with Executive’s
position that are set from time to time by ICE’s Chief Executive Officer or his
or her delegate. Executive shall undertake to perform all Executive’s duties and
responsibilities and exercise all Executive’s powers in good faith and on a
full-time basis during ICE’s normal work week for senior executives and shall at
all times act in the course of Executive’s employment under this Employment
Agreement in the best interest of ICE.
     2.3. Primary Work Site. Executive’s primary work site for the Term shall be
at ICE’s office in Atlanta, Georgia. However, Executive shall undertake such
travel away from Executive’s primary work site and shall work from such
temporary work sites as necessary or appropriate to fulfill Executive’s duties
and responsibilities and exercise Executive’s powers under the terms of this
Employment Agreement.
     2.4. Outside Activities. Executive shall have the right to continue to
serve on the board of directors of those business, civic and charitable
organizations on which Executive is serving on May 14, 2007 as long as doing so
has no significant and adverse affect on the performance of Executive’s duties
and responsibilities or the exercise of Executive’s powers under this Employment
Agreement. Executive shall not serve on any other boards of directors and shall
not provide services (whether as an employee or independent contractor) to any
for-profit organization on or after May 14, 2007 absent the written consent of
ICE’s Chief Executive Officer or his or her delegate.
§ 3. COMPENSATION AND BENEFITS
     3.1. Base Salary. Executive’s initial base salary shall be $390,000 per
year, which base salary shall be payable in accordance with ICE’s standard
payroll practices and policies for senior executives and shall be subject to
such withholdings as required by law or as otherwise permissible under such
practices or policies. Executive’s base salary shall be subject to annual review
and periodic increases as determined by the Compensation Committee of ICE’s
Board of Directors, or at the direction of such committee, ICE’s Chief Executive
Officer or his or her delegate.
     3.2. Annual Bonus. Executive during the Term shall be eligible to receive
an annual bonus each year, and such bonus, if any, shall be determined in
accordance with a plan adopted and approved by the Compensation Committee of
ICE’s Board of Directors, or at the direction of such committee, ICE’s Chief
Executive Officer or his or her delegate. Each such bonus shall be reasonable in
light of the contribution made by Executive for such year in relation to the
contributions made and bonuses paid other senior ICE executives for such year.

- 2 -



--------------------------------------------------------------------------------



 



     3.3. Equity Compensation.
(a) General. Executive shall be eligible for grants of options to purchase
common stock of ICE and other forms of ICE equity or equity based grants in
accordance with an ICE equity compensation plan. The number of shares subject to
or related to each such grant shall be reasonable in light of the contribution
made, or expected to be made, by Executive for the period for which such grant
is made in relation to the number of shares subject to or related to the grants
made to other senior ICE executives based on the contributions made, or expected
to made, by such other senior ICE executives for such period.
     (b) Special Employment Grants. When Executive commences employment, the
Compensation Committee of ICE’s Board of Directors shall grant to Executive
under an ICE equity compensation plan (1) restricted stock units which have a
nominal value of $566,666.67 (based on the value of ICE common stock on the date
of grant as determined under such plan) which shall become non-forfeitable in
equal increments on the first, second and third anniversary of the date of the
grant if Executive remains employed by ICE on such anniversary date and (2) a
stock option to purchase shares of ICE common stock which has a value of
$283,333.33 (based on the value of ICE common stock on the actual date of grant
and ICE’s Black-Scholes model assumptions), where the option price shall be the
fair market value of ICE common stock on the actual date of grant (as determined
under such plan) and where Executive’s right to exercise the option shall vest
in increments over three years in accordance with the Company’s standard stock
option vesting schedule if Executive remains employed by ICE on such vesting
dates. The grants described in this § 3.3(b) shall be made subject to the terms
of the ICE equity compensation plan under which these grants are made.
     3.4. Employee Benefit Plans, Programs and Policies. Executive shall be
eligible to participate in the employee benefit plans, programs and policies
maintained by ICE for similarly situated senior executives in accordance with
the terms and conditions to participate in such plans, programs and policies as
in effect from time to time.
     3.5. Vacation and Other Similar Benefits. Executive shall accrue at least
four (4) weeks of vacation during each successive one year period in the Term,
which vacation time shall be taken subject to such terms and conditions as set
forth in ICE’s executive vacation policy as in effect from time to time.
Executive in addition shall have such paid holidays, sick leave and personal and
other time off as called for under ICE’s standard policies and practices for
executives with respect to paid holidays, sick leave and personal and other time
off.
     3.6. Business Expenses. Executive shall have a right to be reimbursed for
Executive’s reasonable and appropriate business expenses which Executive
actually incurs in connection with the performance of Executive’s duties and
responsibilities

- 3 -



--------------------------------------------------------------------------------



 



under this Employment Agreement in accordance with ICE’s expense reimbursement
policies and procedures for its senior executives.
     3.7. Signing and Relocation Bonus. If Executive signs this Employment
Agreement, ICE shall pay Executive the following one-time bonus payments
(subject to applicable withholdings) as soon as practicable after his first day
at work for ICE; provided, however, (a) Executive shall (subject to §3.7(b))
repay such bonus payments in full to ICE within 10 business days after
Executive’s employment with ICE terminates if his employment terminates before
the end of the one (1) year term described in § 1.1 unless such termination is a
result of his death or his “Disability” or he resigns for “Good Reason” or he is
terminated by ICE without “Cause” (as the terms “Disability”, “Good Reason” and
“Cause” are defined in this Employment Agreement) and (b) Executive’s repayment
obligation under § 3.7(a) shall be reduced by $29,166.67 for each full month
that he remains employed by ICE during one (1) year term described in § 1.1.
These one-time bonus amounts consist of the following:
     (a) Signing bonus: $150,000; and
     (b) Relocation bonus: $200,000.
§ 4. TERMINATION OF EMPLOYMENT
     4.1. General. ICE shall have the right to terminate Executive’s employment
at any time, and Executive shall have the right to resign at any time. However,
any notice to the effect that there will be no extension of this Employment
Agreement pursuant to § 1.2 shall not constitute a termination of Executive’s
employment or a resignation by Executive under § 4 of this Employment Agreement.
     4.2. Termination By ICE Other Than For Cause Or Disability Or By Executive
For Good Reason.
     (a) Before a Change in Control. If ICE terminates Executive’s employment
other than for Cause (as defined in § 4.2(c)) or a Disability (as defined in §
4.2(d)) before the Effective Date (as defined in § 4.2(e)(1)) of a Change in
Control (as defined in § 4.2(e)(2)) or Executive resigns for Good Reason (as
defined in § 4.2(f)) before such an Effective Date, ICE (in lieu of any
severance pay under any severance pay plans, programs or policies) shall
(subject to applicable withholdings)
     (1) continue to pay Executive’s base salary as in effect on the date
Executive’s employment terminates for the remainder of the Term in accordance
with § 3.1,
     (2) pay Executive an annual bonus in cash as if Executive had remained
employed until the end of the Term in accordance with ICE’s annual bonus payment
practices in effect before Executive’s termination of employment, which annual
bonus shall equal Executive’s target bonus for

- 4 -



--------------------------------------------------------------------------------



 



the year in which Executive’s employment terminates or the last annual bonus
paid to Executive by ICE or its affiliates, whichever is greater,
     (3) with respect to options to purchase ICE stock or other equity or equity
based grants made to Executive on or after May 14, 2007, (a) accelerate
Executive’s right to exercise 100% of such options and vest in 100% of such
equity grants so that Executive has the right to exercise 100% of such options
and receive such equity grants on the date Executive’s employment terminates and
(b) treat Executive as if Executive had remained employed by ICE until the end
of the Term so that the time period over which Executive has the right to
exercise such options shall be the same as if there had been no termination of
Executive’s employment until the end of the Term,
     (4) (a) continue to make available coverage under the plans, programs and
policies described in § 3.4 which provide healthcare, life insurance and
accidental death and dismemberment benefits under which Executive was covered
immediately before Executive’s employment terminated as if Executive had
remained employed by ICE for the Welfare Benefit Continuation Period (as defined
in § 4.2(a)(4)(c)) or, if ICE determines that continuing such coverage would be
impracticable or undesirable, reimburse Executive for purchasing comparable
coverage or, at Executive’s election, pay Executive an allowance for the
remainder of the Welfare Benefit Continuation Period in lieu of reimbursing
Executive for purchasing comparable coverage if Executive determines that
purchasing comparable coverage would be impracticable or undesirable, and
          (b) (1) make available to Executive at the end of the Welfare Benefit
Continuation Period whatever health care continuation coverage ICE would have
been required under applicable law to make available to Executive with respect
to such plans, programs and policies for the period which would have been
required under applicable law if Executive actually had remained employed by ICE
until the end of the Welfare Benefit Continuation Period or (2) either
(A) reimburse Executive for Executive’s cost to purchase comparable health care
coverage for such period to the extent that such cost exceeds the premium then
charged by ICE for the health care continuation coverage described in §
4.2(a)(4)(b)(1) if ICE determines that making such continuation coverage
available for such period would be impracticable or undesirable or, at
Executive’s election, (B) pay Executive an allowance for such period in lieu of
reimbursing Executive for purchasing comparable coverage for such period if
Executive determines that purchasing comparable coverage would be impracticable
or undesirable, where
          (c) the term “Welfare Benefit Continuation Period” means the one and
one half (1 1/2) year period which starts on the date Executive’s

- 5 -



--------------------------------------------------------------------------------



 




employment terminates under this Employment Agreement or the period which starts
on the date Executive’s employment terminates under this Employment Agreement
and ends on the last day of the Term, whichever period is shorter, and
     (5) make one, or if necessary, more than one Gross Up Payment (as described
in and paid in accordance with § 4.2(g) to Executive.
     (b) After a Change of Control. If Executive resigns for Good Reason after
the Effective Date of a Change in Control or ICE terminates Executive’s
employment (other than for Cause or a Disability) after the Effective Date of a
Change of Control, ICE (in lieu of any severance pay under any severance pay
plans, programs or policies) shall (subject to applicable withholdings)
     (1) make a lump sum cash payment to Executive equal to two (2) times
Executive’s base salary as in effect on the date Executive’s employment
terminates,
     (2) make a lump sum cash payment to Executive equal to two (2) times the
target bonus set for Executive for the year in which Executive’s employment
terminates or, if greater, the last annual bonus paid to Executive by ICE,
     (3) (a) accelerate Executive’s right to exercise 100% of the options
granted to Executive at any time on or after May 14, 2007 and vest Executive
100% in any other equity or equity based grants made to Executive so that
Executive has the right to exercise 100% of such options and receive upon his
termination of employment 100% of any other equity or equity based grants, and
          (b) treat Executive as if Executive had remained employed by ICE until
the end of the two (2) year period which starts on the date Executive’s
employment terminates so that the time period over which Executive has the right
to exercise such options shall be the same as if there had been no termination
of Executive’s employment until the end of such two (2) year period,
     (4) (a) continue to make available coverage under the plans, programs and
policies described in § 3.4 which provide healthcare, life insurance and
accidental death and dismemberment benefits under which Executive was covered
immediately before Executive’s employment terminated as if Executive had
remained employed by ICE until the end of the Welfare Benefit Continuation
Period (as defined in § 4.2(a)(4)(c)) or, if ICE determines that continuing such
coverage would be impracticable or undesirable, reimburse Executive for
purchasing comparable coverage or, at Executive’s election, pay Executive an
allowance for the remainder of

- 6 -



--------------------------------------------------------------------------------



 



the Welfare Benefit Continuation Period in lieu of reimbursing Executive for
purchasing comparable coverage if Executive determines that purchasing
comparable coverage would be impracticable or undesirable, and
          (b) (1) make available to Executive at the end of the Welfare Benefit
Continuation Period whatever health care continuation coverage ICE would have
been required under applicable law to make available to Executive with respect
to such plans, programs and policies for the period which would have been
required under applicable law if Executive actually had remained employed by ICE
until the end of the Welfare Benefit Continuation Period or (2) either
(A) reimburse Executive for Executive’s cost to purchase comparable health care
coverage for such period to the extent that such cost exceeds the premium then
charged by ICE for the health care continuation coverage described in §
4.2(b)(4)(b)(1) if ICE determines that making such continuation coverage
available for such period would be impracticable or undesirable or, at
Executive’s election, (B) pay Executive an allowance for such period in lieu of
reimbursing Executive for purchasing comparable coverage for such period if
Executive determines that purchasing comparable coverage would be impracticable
or undesirable, and
     (5) make one or, if necessary, more than one, Gross Up Payment (as
described in and paid in accordance with § 4.2(g)) to Executive; provided,
however
     (6) Executive shall have a right (in lieu of any payments and benefits
called for under § 4.2(a)) to all the payments and benefits called for under
this § 4.2(b) if Executive resigns for Good Reason or ICE terminates Executive’s
employment (other than for Cause or a Disability) during the ninety (90) day
period ending on the Effective Date of a Change of Control.
     (c) Cause. The term “Cause” as used in this Employment Agreement shall
(subject to § 4.2(c)(5)) mean:
     (1) Executive is convicted of, pleads guilty to, or confesses or otherwise
admits to any felony or any act of fraud, misappropriation or embezzlement;
     (2) Executive knowingly engages in any act or course of conduct or
knowingly fails to engage in any act or course of conduct (a) which is
reasonably likely to adversely affect ICE’s or its affiliates’ right or
qualification under applicable laws, rules or regulations to serve as an
exchange or other form of a marketplace for trading commodities or other listed
products, or (b) which violates the rules of any exchange or market on which ICE
or its affiliates effects trades (or at such time is actively

- 7 -



--------------------------------------------------------------------------------



 



contemplating effecting trades) and which is reasonably likely to lead to a
denial of ICE’s or its affiliates’ right or qualification to effect trades on
such exchange or market;
     (3) There is any act or omission by Executive involving malfeasance or
gross negligence in the performance of Executive’s duties and responsibilities
under § 2 or the exercise of Executive’s powers under § 2 to the material
detriment of ICE or its affiliates; or
     (4) (a) Executive breaches any of the provisions of § 5 or (b) Executive
violates any provision of any code of conduct adopted by ICE which applies to
Executive and any other ICE employees if the consequence to such violation for
any employee subject to such code of conduct ordinarily would be a termination
of his or her employment by ICE; provided, however,
     (5) No such act or omission or event shall be treated as “Cause” under this
Employment Agreement unless (a) Executive has been provided a detailed, written
statement of the basis for ICE’s belief such act or omission or event
constitutes “Cause” and an opportunity to meet with the Compensation Committee
of ICE’s Board of Directors (together with Executive’s counsel if Executive
chooses to have Executive’s counsel present at such meeting) after Executive has
had a reasonable period in which to review such statement and, if the act or
omission or event is one which can be cured by Executive, Executive has had at
least a thirty (30) day period to take corrective action and (b) a majority of
the Compensation Committee of ICE’s Board of Directors after such meeting (if
Executive exercises Executive’s right to have a meeting) and after the end of
such thirty (30) day correction period (if applicable) determines reasonably and
in good faith that “Cause” does exist under this Employment Agreement.
     (d) Disability. The term “Disability” as used in this Employment Agreement
means any physical or mental condition which renders Executive unable even with
reasonable accommodation by ICE to perform the essential functions of
Executive’s job for at least a one hundred and eighty (180) consecutive day
period and which makes Executive eligible to receive benefits under ICE’s long
term disability plan as of the date that Executive’s employment terminates.
     (e) Effective Date and Change in Control.
(1) The term “Effective Date” as used in this Employment Agreement means either
the date which includes the “closing” (as such term is commonly understood in
the United States) of the transaction which makes a Change in Control effective
if the Change in Control is made effective through a transaction which has such
a “closing” or the earliest

- 8 -



--------------------------------------------------------------------------------



 



date a Change in Control is reported in accordance with any applicable law,
regulation, rule or common practice as effective to any government or any agency
of any government or to any exchange or market in which ICE or its affiliates
effects any trades if the Change in Control is made effective other than through
a transaction which has such a “closing”.
(2) The term “Change in Control” as used in this Employment Agreement means the
occurrence of any of the following events:
(A) any “person” (as that term is used in Sections 13(d) and 14(d)(2) of the
1934 Act), is or becomes the beneficial owner (as defined in Rule 13d-3 under
the 1934 Act), directly or indirectly, of securities representing 30% or more of
the combined voting power of the then outstanding securities of ICE eligible to
vote for the election of the members of ICE’s Board of Directors unless (1) such
person is ICE or any subsidiary of ICE, (2) such person is an employee benefit
plan (or a trust which is a part of such a plan) which provides benefits
exclusively to, or on behalf of, employees or former employees of ICE or a
subsidiary of ICE, (3) such person is an underwriter temporarily holding such
securities pursuant to an offering of such securities, (4) such person is
Executive, an entity controlled by Executive or a group which includes Executive
or (5) such person acquired such securities in a Non-Qualifying Transaction (as
defined in § 4.2(e)(2)(D));
(B) during any period of two consecutive years or less beginning after the
closing date of the initial public offering of the common stock of ICE,
individuals who at the beginning of such period constitute the Board of
Directors of ICE cease, for any reason, to constitute at least a majority of
such Board of Directors, unless the election or nomination for election of each
new director was approved by at least two-thirds of the directors then still in
office who were directors at the beginning of the period (either by a specific
vote of such directors or by the approval of the ICE proxy statement in which
each such individual is named as a nominee for a director without written
objection to such nomination by such directors); provided, however, that no
individual initially elected or nominated as a director of ICE as a result of an
actual or threatened election contest with respect to directors or as a result
of any other actual or threatened solicitation of proxies or consents by or on
behalf of any person other than the Board of Directors of ICE shall be deemed to
be approved;
(C) any dissolution or liquidation of ICE or any sale or the disposition of 50%
or more of the assets or business of ICE, or

- 9 -



--------------------------------------------------------------------------------



 



(D) the consummation of any reorganization, merger, consolidation or share
exchange or similar form of corporate transaction involving ICE unless (1) the
persons who were the beneficial owners of the outstanding securities eligible to
vote for the election of the members of ICE’s Board of Directors immediately
before the consummation of such transaction hold more than 60% of the voting
power of the securities eligible to vote for the members of the board of
directors of the successor or survivor corporation in such transaction
immediately following the consummation of such transaction and (2) the number of
the securities of such successor or survivor corporation representing the voting
power described in § 4.2(e)(2)(D)(1) held by the persons described in §
4.2(e)(2)(D)(1) immediately following the consummation of such transaction is
beneficially owned by each such person in substantially the same proportion that
each such person had beneficially owned the outstanding securities eligible to
vote for the election of the members of ICE’s Board of Directors immediately
before the consummation of such transaction, provided (3) the percentage
described in § 4.2(e)(2)(D)(1) of the securities of the successor or survivor
corporation and the number described in § 4.2(e)(2)(D)(2) of the securities of
the successor or survivor corporation shall be determined exclusively by
reference to the securities of the successor or survivor corporation which
result from the beneficial ownership of shares of common stock of ICE by the
persons described in § 4.2(e)(2)(D)(1) immediately before the consummation of
such transaction (any transaction which satisfies all of the criteria specified
in (1), (2) and (3) above shall be deemed to be a “Non-Qualifying Transaction”);
     (f) Good Reason. The term “Good Reason” as used in this Employment
Agreement shall (subject to § 4.2(f)(6)) mean:
     (1) there is a material reduction or, after the Effective Date of a Change
in Control, any reduction in Executive’s base salary under § 3.1 or there is a
material reduction or, after the Effective Date of a Change in Control, any
reduction in Executive’s opportunity to receive any annual bonus and equity
grants without Executive’s express written consent;
     (2) there is a material reduction or, after the Effective Date of a Change
in Control, any reduction in the scope, importance or prestige of Executive’s
duties, responsibilities or powers at ICE or Executive’s reporting relationships
with respect to who reports to Executive and whom Executive reports to at ICE
without Executive’s express written consent;
     (3) ICE transfers Executive’s primary work site from Executive’s primary
work site on May 14, 2007 or, if Executive subsequently consents in writing to
such a transfer under this Employment Agreement, from the primary

- 10 -



--------------------------------------------------------------------------------



 



work site which was the subject of such consent, to a new primary work site
which is more than 30 miles (measured along a straight line) from Executive’s
then current primary work site unless such new primary work site is closer
(measured along a straight line) to Executive’s primary residence than
Executive’s then current primary work site;
     (4) ICE after the Effective Date of a Change in Control changes Executive’s
job title or fails to continue to make available to Executive the same or
equivalent plans, programs and policies pursuant to § 3.4 as made available
before such Effective Date absent Executive’s express written consent;
     (5) there is a material breach or, after the Effective Date of a Change in
Control, any breach of this Employment Agreement by ICE; provided, however,
     (6) No such act or omission shall be treated as “Good Reason” under this
Agreement unless
     (a) (1) Executive delivers to the Chairman of the Compensation Committee of
ICE’s Board of Directors a detailed, written statement of the basis for
Executive’s belief that such act or omission constitutes Good Reason,
(2) Executive delivers such statement before the later of (A) the end of the
ninety (90) day period which starts on the date there is an act or omission
which forms the basis for Executive’s belief that Good Reason exists or (B) the
end of the period mutually agreed upon for purposes of this § 4.2(f)(6)(a)(2)(B)
in writing by Executive and the Chairman of the Compensation Committee of ICE’s
Board of Directors, (3) Executive gives the Compensation Committee of ICE’s
Board of Directors a thirty (30) day period after the delivery of such statement
to cure the basis for such belief and (4) Executive actually submits Executive’s
written resignation to the Chairman of the Compensation Committee of ICE’s Board
of Directors during the sixty (60) day period which begins immediately after the
end of such thirty (30) day period if Executive reasonably and in good faith
determines that Good Reason continues to exist after the end of such thirty
(30) day period, or
     (b) ICE states in writing to Executive that Executive has the right to
treat any such act or omission as Good Reason under this Employment Agreement
and Executive resigns during the sixty (60) day period which starts on the date
such statement is actually delivered to Executive; and
     (7) If Executive consents in writing to any reduction described in §
4.2(f)(1) or § 4.2(f)(2), to any transfer described in § 4.2(f)(3) or to any
change or failure described in § 4.2(f)(4) in lieu of exercising Executive’s
right to resign for Good Reason and delivers such consent to the Chairman of the
Compensation Committee of ICE’s Board of Directors, the date such consent is so
delivered thereafter shall be treated under this definition as the Effective
Date of a Change in Control for purposes of determining whether Executive

- 11 -



--------------------------------------------------------------------------------



 



subsequently has Good Reason under this Employment Agreement to resign as a
result of any such subsequent reduction, transfer or change or failure.
     (g) Gross Up Payment. The term “Gross Up Payment” as used in this
Employment Agreement shall mean a payment to or on behalf of Executive which
shall be sufficient to pay (1) 100% of any excise tax described in this §4.2(g),
(2) 100% of any federal, state and local income tax and social security and
other employment tax on the payment made to pay such excise tax as well as any
additional taxes on such payment and (3) 100% of any interest or penalties
assessed by the Internal Revenue Service on Executive which are related to the
timely payment of such excise tax (unless such interest or penalties are
attributable to Executive’s willful misconduct or gross negligence with respect
to such timely payment). A Gross Up Payment shall be made by ICE promptly after
either ICE or ICE’s independent accountants determine that any payments and
benefits called for under this Employment Agreement together with any other
payments and benefits made available to Executive by ICE and any other person
will result in Executive’s being subject to an excise tax under § 4999 of the
Internal Revenue Code of 1986, as amended (which shall be referred to in this §
4.2(g) as the “Code”) or such an excise tax is assessed against Executive as a
result of any such payments and other benefits if Executive takes such action
(other than waiving Executive’s right to any payments or benefits in excess of
the payments or benefits which Executive has expressly agreed to waive under
this § 4.2(g)) as ICE reasonably requests under the circumstances to mitigate or
challenge such excise tax; provided, however, if ICE or ICE’s independent
accountants make the determination described in this § 4.2(g) and, further,
determine that Executive will not be subject to any such excise tax if Executive
waives Executive’s right to receive a part of such payments or benefits and such
part does not exceed $15,000, Executive shall irrevocably waive Executive’s
right to receive such part if an independent accountant or lawyer retained by
Executive and paid by ICE agrees with the determination made by ICE or ICE’s
independent accountants with respect to the effect of such reduction in payments
or benefits. Any determinations under this §4.2(g) shall be made in accordance
with § 280G of the Code and any applicable related regulations (whether
proposed, temporary or final) and any related Internal Revenue Service rulings
and any related case law and, if ICE reasonably requests that Executive take
action to mitigate or challenge, or to mitigate and challenge, any such tax or
assessment (other than waiving Executive’s right to any payments or benefits in
excess of the payments or benefits which Executive has expressly agreed to waive
under this §4.2(g)) and Executive complies with such request, ICE shall provide
Executive with such information and such expert advice and assistance from ICE’s
independent accountants, lawyers and other advisors as Executive may reasonably
request and shall pay for all expenses incurred in effecting such compliance and
any related fines, penalties, interest and other assessments.
     4.3. Termination By ICE For Cause or By Executive Other Than For Good
Reason. If ICE terminates Executive’s employment for Cause or Executive resigns
other than for Good Reason, ICE’s only obligation to Executive under this
Employment Agreement shall (subject to applicable withholdings) be to pay
Executive’s base salary and annual bonus, if any, which were due and payable on
the date Executive’s employment terminated and to reimburse Executive for
expenses Executive had already

- 12 -



--------------------------------------------------------------------------------



 



incurred and which would have otherwise been reimbursed but for such termination
of employment.
     4.4. Termination for Disability or Death.
     (a) General. ICE shall have the right to terminate Executive’s employment
on or after the date Executive has a Disability, and Executive’s employment
shall terminate at Executive’s death.
     (b) Base Salary and Bonus. If Executive’s employment terminates under this
§ 4.4, ICE’s only obligation under this Employment Agreement shall (subject to
applicable withholdings) be (1) to pay Executive or, if Executive dies,
Executive’s estate the base salary and annual bonus, if any, which were due and
payable on the date Executive’s employment terminated and (2) to reimburse
Executive or, if Executive dies, Executive’s estate for any expenses which
Executive had already incurred and which would have otherwise been reimbursed
but for such termination of employment.
     4.5. Benefits at Termination of Employment. Executive upon Executive’s
termination of employment shall have the right to receive any benefits payable
under ICE’s employee benefit plans, programs and policies which Executive
otherwise has a nonforfeitable right to receive under the terms of such plans,
programs and policies independent of Executive’s rights under this Employment
Agreement; however, if a payment is made to Executive under § 4.2(a) or §
4.2(b), such payment shall be in lieu of any severance pay under any severance
pay plan, program or policy.
     4.6. §409A. ICE and Executive agree that ICE shall take such action as ICE
acting in good faith deems necessary or appropriate to delay the payments and
the benefits described in this §4 to avoid reporting such payments or benefits
to the IRS as subject to tax under §409A of the Code, including but not limited
to delaying such payments and benefits for six months and one day after
Executive terminates employment.
§ 5. COVENANTS BY EXECUTIVE
     5.1. ICE and Affiliates Property.
     (a) General. Executive upon the termination of Executive’s employment for
any reason or, if earlier, upon ICE’s request shall promptly return all Property
(as defined in § 5.1(b)) which had been entrusted or made available to Executive
by ICE and each of its Affiliates and, if any copy of any such Property was made
by, or for, Executive, each and every copy of such Property.
     (b) Property. The term “Property” means records, files, memoranda, tapes,
computer disks, reports, price lists, customer lists, drawings, plans, sketches,
keys, computer hardware and software, cellular telephones, credit cards, access
cards, identification cards, personal data assistants and the like, company cars
and other tangible personal property of any kind or description.

- 13 -



--------------------------------------------------------------------------------



 



5.2. Trade Secrets.
     (a) General. Executive agrees that Executive will hold in a fiduciary
capacity for the benefit of ICE and each of its affiliates, and will not
directly or indirectly use or disclose to any person not authorized by ICE, any
Trade Secret (as defined in § 5.2(b)) of ICE or its affiliates that Executive
may have acquired (whether or not developed or compiled by Executive and whether
or not Executive is authorized to have access to such information) during the
term of, and in the course of, or as a result of Executive’s employment by ICE
or its affiliates for so long as such information remains a Trade Secret.
     (b) Trade Secret. The term “Trade Secret” for purposes of this Employment
Agreement means information, including, but not limited to, technical or
nontechnical data, a formula, a pattern, a compilation, a program, a device, a
method, a technique, a drawing, a process, financial data, financial plans,
product plans, or a list of actual or potential customers or suppliers that
(a) derives economic value, actual or potential, from not being generally known
to, and not being generally readily ascertainable by proper means by, other
persons who can obtain economic value from its disclosure or use and (b) is the
subject of reasonable efforts by ICE and its affiliates to maintain its secrecy.
     (c) Additional Rights. This § 5.2 is intended to provide rights to ICE and
its affiliates which are in addition to, not in lieu of, those rights ICE and
its affiliates have under the common law or applicable statutes for the
protection of trade secrets.
5.3. Confidential Information.
     (a) General. Executive while employed under this Employment Agreement and
thereafter during the Restricted Period (as defined in § 5.4) shall hold in a
fiduciary capacity for the benefit of ICE and its affiliates, and shall not
directly or indirectly use or disclose to any person not authorized by ICE, any
Confidential Information (as defined in § 5.3(b)) of ICE or its affiliates that
Executive may have acquired (whether or not developed or compiled by Executive
and whether or not Executive is authorized to have access to such information)
during the term of, and in the course of, or as a result of Executive’s
employment by ICE or its affiliates.
     (b) Confidential Information. The term “Confidential Information” for
purposes of this Employment Agreement means any secret, confidential or
proprietary information possessed by ICE or its affiliates relating to their
businesses, including, without limitation, customer lists, details of client or
consultant contracts, current and anticipated customer requirements, pricing
policies, price lists, market studies, business plans, operational methods,
marketing plans or strategies, product development techniques or flaws, computer
software programs (including object codes and source codes), data and
documentation, data, base technologies, systems, structures and

- 14 -



--------------------------------------------------------------------------------



 



architectures, inventions and ideas, past, current and planned research and
development, compilations, devices, methods, techniques, processes, future
business plans, licensing strategies, advertising campaigns, financial
information and data, business acquisition plans and new personnel acquisition
plans (not otherwise included in the definition of a Trade Secret under this
Employment Agreement) that has not become generally available to the public by
the act of one who has the right to disclose such information without violating
any right of ICE or its affiliates.
     (c) Additional Rights. This § 5.3 is intended to provide rights to ICE and
its affiliates which are in addition to, not in lieu of, those rights ICE and
its affiliates have under the common law or applicable statutes for the
protection of confidential information.
     5.4. Restricted Period. The term “Restricted Period” for purposes of this
Employment Agreement shall mean the remainder of the Term without regard to the
reason for Executive’s termination of employment.
     5.5. Nonsolicitation of Customers or Employees.
     (a) Customers. Executive, while employed under this Employment Agreement
and thereafter during the Restricted Period, shall not, on Executive’s own
behalf or on behalf of any person, firm partnership, association, corporation or
business organization, entity or enterprise, call on or solicit for the purpose
of competing with ICE or its affiliates any customers of ICE or its affiliates
with whom Executive had contact, knowledge, or association at any time during
Executive’s employment with ICE or its affiliates, or with respect to the
Restricted Period, at any time during the twenty-four (24) month period
immediately preceding the beginning of the Restricted Period.
     (b) Employees. Executive, while employed under this Employment Agreement
and thereafter during the Restricted Period, shall not, either directly or
indirectly, call on, solicit or attempt to induce any other officer, employee or
independent contractor of ICE or its affiliates with whom Executive had contact,
knowledge of, or association at any time during Executive’s employment with ICE
or its affiliates, or with respect to the Restricted Period, at any time during
the twelve (12) month period immediately preceding the beginning of the
Restricted Period, to terminate his or her employment or business relationship
with ICE or its or its affiliates and shall not assist any other person or
entity in such a solicitation.
     5.6. Intellectual Property Rights. Executive hereby unconditionally and
irrevocably assigns to ICE all of Executive’s right, title and interest in any
ideas, inventions, trademarks, copyrights, developments and improvements that
Executive conceives, alone or with others, during the Term, whether or not
conceived during working hours, which are within the scope of ICE’s business
operations or relate to any of ICE’s work, projects or research activities, all
of which shall be referred to as

- 15 -



--------------------------------------------------------------------------------



 



“Intellectual Property”, and Executive shall assist ICE, at ICE’s expense, in
obtaining patents, copyright and trademark registrations for Intellectual
Property, execute and deliver all documents and do any and all things necessary
and proper on Executive’s part to obtain such patents and copyright and
trademark registrations and execute specific assignments and other documents for
such Intellectual Property as may be considered necessary or appropriate by ICE
at any time during Executive’s employment. This § 5.6 shall not apply to any
invention that Executive develops entirely on Executive’s own time without using
the equipment, supplies, facilities, or trade secret information of ICE or its
affiliates. Executive agrees not to place Intellectual Property in the public
domain or to disclose any inventions to third parties without the prior written
consent of ICE.
     5.7. Non-Compete. Executive and ICE agree that (a) ICE and its affiliates
are engaged in a business-to-business electronic exchange for trading
commodities and related contracts, which shall be referred to as the “Business”,
(b) the Business can be and is conducted anywhere there is access to the
internet, (c) the Business can be and is available to any person or entity who
or which has access to the internet and desires to trade, or to monitor the
trading of, commodities, (d) the Business consequently has no geographic
boundary or limitation and will have none during the Term, (e) Executive is, and
is expected to continue to be during the Term, intimately involved in the
Business wherever it operates, (f) any covenant by Executive not to compete with
ICE and its affiliates which is restricted to a specific area or territory,
including an area in which ICE or its affiliates has offices or equipment or
from which trades have been initiated, would thus provide no meaningful
protection to ICE and its affiliates and (g) this § 5.7 is intended to provide
fair and reasonable protection to ICE and its affiliates in light of the unique
circumstances of the Business. Executive therefore agrees that Executive shall
not during the Term or, if less, for the one (1) year period which starts on the
date Executive’s employment terminates under this Employment Agreement assume or
perform, directly or indirectly, whether as an owner, partner, employee, agent,
consultant, advisor, contractor, salesman, stockholder, investor, officer or
director, any managerial or supervisory responsibilities and duties that are
substantially the same as those Executive performs for ICE on the date Executive
executes this Employment Agreement for or on behalf of any other corporation,
partnership, venture, or other business entity that engages in any
business-to-business electronic exchange for trading commodities and related
contracts if any site of any of the offices or equipment of such competitive
business is in the United States, Canada, Mexico, Central America, South America
or in any country which is a member of the European Union; provided, however,
Executive may own up to five percent (5%) of the stock of a publicly traded
company that engages in such competitive business so long as Executive is only a
passive investor and is not actively involved in such company in any way.
     5.8. Reasonable and Continuing Obligations. Executive agrees that
Executive’s obligations under this § 5 are obligations which will continue
beyond the date Executive’s employment terminates and that such obligations are
reasonable and necessary to protect ICE’s and its affiliates’ legitimate
business interests. ICE in

- 16 -



--------------------------------------------------------------------------------



 



addition shall have the right to take such other action as ICE deems necessary
or appropriate to compel compliance with the provisions of this § 5.
     5.9. Remedy for Breach. Executive agrees that the remedies at law of ICE
for any actual or threatened breach by Executive of the covenants in this § 5
would be inadequate and that ICE shall be entitled to specific performance of
the covenants in this § 5, including entry of an ex parte, temporary restraining
order in state or federal court, preliminary and permanent injunctive relief
against activities in violation of this § 5, or both, or other appropriate
judicial remedy, writ or order, in addition to any damages and legal expenses
which ICE may be legally entitled to recover. Executive acknowledges and agrees
that the covenants in this § 5 shall be construed as agreements independent of
any other provision of this or any other agreement between ICE and Executive,
and that the existence of any claim or cause of action by Executive against ICE,
whether predicated upon this Employment Agreement or any other agreement, shall
not constitute a defense to the enforcement by ICE of such covenants.
§ 6. MISCELLANEOUS
     6.1. Notices. Notices and all other communications shall be in writing and
shall be deemed to have been duly given when personally delivered or when mailed
by United States registered or certified mail. Notices to ICE shall be sent to
2100 RiverEdge Parkway, Fifth Floor, Atlanta, Georgia 30328, Attention:
Corporate Secretary. Notices and communications to Executive shall be sent to
the address Executive most recently provided to ICE.
     6.2. No Waiver. Except for the notice described in § 6.1, no failure by
either ICE or Executive at any time to give notice of any breach by the other
of, or to require compliance with, any condition or provision of this Employment
Agreement shall be deemed a waiver of any provisions or conditions of this
Employment Agreement.
     6.3. Choice of Law and Courts. This Employment Agreement shall be governed
by Georgia law (except to the extent that its choice of law provisions would
call for the application of the law of another jurisdiction), and (subject to §
6.8) any action that may be brought by either ICE or Executive involving the
enforcement of this Employment Agreement or any rights, duties, or obligations
under this Employment Agreement, shall be brought exclusively in the state or
federal courts sitting in Atlanta, Georgia, and Executive consents and waives
any objection to personal jurisdiction and venue in these courts for any such
action.
     6.4. Assignment and Binding Effect. This Employment Agreement shall be
binding upon and inure to the benefit of ICE and any successor to all or
substantially all of the business or assets of ICE. ICE may assign this
Employment Agreement to any affiliate or successor, and no such assignment shall
be treated as a termination of Executive’s employment under this Employment
Agreement. Executive’s rights and obligations under this Employment Agreement
are personal and shall not be assigned or transferred. Any such assignment or
attempted assignment by Executive shall be null, void, and of no legal effect.

- 17 -



--------------------------------------------------------------------------------



 



     6.5. Other Agreements. This Employment Agreement replaces and merges any
and all previous agreements and understandings regarding all the terms and
conditions of Executive’s employment relationship with ICE, and this Employment
Agreement constitutes the entire agreement of ICE and Executive with respect to
such terms and conditions.
     6.6. Amendment. Except as provided in § 6.7, no amendment or modification
to this Employment Agreement shall be effective unless it is in writing and
signed by ICE and by Executive.
     6.7. Severability. If any provision of this Employment Agreement shall be
found invalid or unenforceable, in whole or in part, then such provision shall
be deemed to be modified or restricted to the extent and in the manner necessary
to render such provision valid and enforceable, or shall be deemed excised from
this Employment Agreement, as may be required under applicable law, and this
Employment Agreement shall be construed and enforced to the maximum extent
permitted by applicable law, as if such provision had been originally
incorporated in this Employment Agreement as so modified or restricted, or as if
such provision had not been originally incorporated in this Employment
Agreement, as the case may be.
     6.8 Arbitration. ICE shall have the right to obtain an injunction or other
equitable relief arising out of the Executive’s breach of the provisions of § 5
of this Employment Agreement. However, any other controversy or claim arising
out of or relating to this Employment Agreement or any alleged breach of this
Employment Agreement shall be settled by binding arbitration in Atlanta, Georgia
in accordance with the rules of the American Arbitration Association then
applicable to employment-related disputes and any judgment upon any award, which
may include an award of damages, may be entered in the highest state or federal
court having jurisdiction over such award. In the event of the termination of
Executive’s employment, Executive’s sole remedy shall be arbitration under this
§ 6.8 and any award of damages shall be limited to recovery of lost compensation
and benefits provided for in this Employment Agreement. No punitive damages may
be awarded to Executive. ICE shall be responsible for paying all reasonable fees
of the arbitrator.
     6.9 Executive’s Legal Fees and Expenses.
     (a) Negotiation of this Employment Agreement. ICE shall reimburse Executive
for Executive’s reasonable legal fees and expenses which Executive incurs in
connection with the review and negotiation of this Employment Agreement subject
to a cap of $2,000. Any such reimbursement shall be made subject to applicable
withholdings.
     (b) Claims Unrelated to a Change in Control. ICE shall have no obligation
under the terms of this Employment Agreement to reimburse Executive for any of
Executive’s legal fees and expenses for any claims under this Employment
Agreement except (i) with respect to his rights under § 4.2(a)(5) to

- 18 -



--------------------------------------------------------------------------------



 



one or, if necessary, more than one Gross Up Payment (as described in and paid
in accordance with § 4.2(g)), or (ii) as provided in § 6.9(c).
     (c) Claims Related to a Change in Control. ICE shall reimburse Executive
for all Executive’s reasonable legal fees and expenses which Executive incurs in
connection with any claim made with respect to Executive’s rights under §
4.2(b), including his rights under § 4.2(b)(5) to one or, if necessary, more
than one, Gross Up Payment (as described in and paid in accordance with §
4.2(g)). Any such reimbursement shall be made subject to applicable
withholdings.
     6.10 Release. As a condition to ICE’s making any payments to Executive
after Executive’s termination of employment under this Employment Agreement
(other than the compensation earned before such termination and the benefits due
under ICE’s employee benefit plans without regard to the terms of this
Employment Agreement), Executive or, if Executive is deceased, Executive’s
estate shall execute a release in the form of the release attached to this
Employment Agreement as Exhibit A, or in such other form as is acceptable to ICE
and Executive.
     6.11 Counterparts. This Employment Agreement may be executed in
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same Employment Agreement.
     6.12 Headings; References. The headings and captions used in this
Employment Agreement are used for convenience only and are not to be considered
in construing or interpreting this Employment Agreement. Any reference to a
section (§) shall be to a section (§) of this Employment Agreement absent an
express statement to the contrary in this Employment Agreement.
     IN WITNESS WHEREOF, ICE and Executive have executed this Employment
Agreement in multiple originals to be effective on May 14, 2007.

                  INTERCONTINENTALEXCHANGE, INC.    
 
           
 
  By:   /s/ Jeffrey C. Sprecher
 
   
 
           
 
  Title:   Chairman and Chief Executive Officer
 
   
 
                This 30th day of April, 2007    
 
                EXECUTIVE    
 
                /s/ Scott A. Hill                   Scott A. Hill    
 
                This 27th day of April, 2007    

- 19 -